Case:20-60326-SDB Doc#:35 Filed:04/19/21 Entered:04/19/21 10:37:36 Page:1 of 3
Debtor 4 “AG, fan Vaw ed!

Name J Middle Name Last Name

Case number (known) do . b 0 Sd

identify Legal Actions, Repossessions, and Foreclosures

List ali such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support or custody modifications
and contract disputes.

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

UO) No
es. Fill in the details.

 

_ Nature of the ca case / _ Court or agency Status of the case
Case title | Ht chad Patty — ata Conct of * Pending
+ Fawd The

(nducentat

 

 

 

 

 

Don appeal
| Number Street OO) conctuded
Case number AIEV OO771¢I futon lovnde , GA
| ee ZIP Coda
Case title Court Name OQ) Pending
i Don appeal
: Number Street QO) conctuded
Case number :

City State ZIP Code

 

 

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

;  OINo. Gotoline 11.

| [OD Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
f
|
$
Creditors Name
Number Street Explain what happened
Q Property was repossessed.
QO Property was foreclosed.
C1 Property was garnished.
City State ZIP Code O Property was attached, seized, or levied.
Describe the property Date Value of the property i
- ! 8 |
-  g 9 .
Creditor's Name TO ~ .
We) ‘
Namba Sreat ste tteee eerie ttt nme eo a ne -—— ~~ weer _ oe — y
Explain what happened Eu
3
C) Property was repossessed. *
C1 Property was foreclosed. Ss
oy Sam DP Gods C1 Property was gamished.

 

Q) Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page §
Cag

e:20-60326-SDB Doc#:35 Filed:04/19/21 Entered:04/19/21 10:37:36

Page:2 of 3
C ed Reade of \eevice

4 fit | Zz
“Une followin have beer vayiled

A topy of pmmendel fume 101 Peet 4:

@) —— Davunngh BarYwote Cnuek
Po Box $344

Savauwal Ge 3 412

\
1

de agp fs
Nu shee d,
f Ba

ying Aw

@)

Og j0\ WY d\ Udy Wed

cnclae Piekle  Tevstee

243 East Waleed st
Jes mp ; Gt ar Yio

Mann fran Varnett.

 

 

 

 

 

 

 

 

 
Case:20-60326-SDB Doc#:35 Filed:04/19/21 Entered:04/19/21 10:37:36 Page:3 of 3

¢
4

0

a9 “FYNAE
0S
gfe

7/4

at
WOUY/

LPL Pee
Wyre?

LheR xeg Od

psy \iduprg “eng

fe
sa ! Wi
pace >
= Uv
f - % 2
“nas hN 5
= = Bg
= =
on we v G)
=. i 3 *
= Be
= fost
= r 8
= 333)
=e » Ora oes:
= Fee |

: ao ° Ci +78
eCr* =— ‘kei
Z

| AC Sena i
1 nals sen a $8
Us Mena G27 (VA

x
